DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 11, it is unclear which “the magnetic body” it is referring to. In line 10, it is recited “at least one magnetic body” whose scope comprises several magnetic bodies. Hence, “the magnetic body” in line 11 does not specify which one is being referred.

For claim 2:
In line 2, as per claim 1, it is unclear which “the magnetic body” it is referring to.
In line 2, “the same” lacks of antecedent basis.

For claim 3:
In line 2, “the other” lacks of antecedent basis.

For claim 5:
In line 2, “on the other surface” lacks of antecedent basis.
In line 4, “the other end” lacks of antecedent basis.

For claim 6:
In line 3, it is unclear which “the light source” it is referring to. It was previously recited “at least one light source”.
In line 4, it is unclear which “the light source” it is referring to. It was previously recited “at least one light source”.

For claim 8:
In line 4, it is unclear which “the magnetic body” it is referring to. It was previously recited “at least one magnetic body”.
In line 9, it is unclear which “the magnetic body” it is referring to. It was previously recited “at least one magnetic body”.

For claim 9:
In line 5, it is unclear whether “on one surface” is different from the surfaces recited in claim 8 (i.e. first and second surfaces).

In line 12, “the same” lacks of antecedent basis.

For claim 10:
In line 3, “on the other surface” lacks of antecedent basis.
In line 3, “not on the one surface of the body” lacks of antecedent basis.

For claim 12:
In line 3, “on the other surface” lacks of antecedent basis.
In lines 3-4, “to the one surface of the body” lacks of antecedent basis.
In lines 4-5, “and the other end” lacks of antecedent basis.

For claim 13:
In line 3, it is unclear which “the light source” it is referring to. It was previously recited “at least one light source”.
In line 4, it is unclear which “the light source” it is referring to. It was previously recited “at least one light source”.

For claims 2-7 and 9-13:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins et al. (US Patent Application Publication No. 2017/0303857).

Regarding claim 1, Perkins teaches a skin diagnostic device (Fig. 1 [Paragraph 5]) comprising:
a body comprising (instrument housing 14 [Paragraph 5]) a coupling member positioned on one surface (supporting fixture 20 [Paragraph 6]), the body being attached/detached to/from an electronic device (smartphone 32) including an image sensor by using the coupling member (smartphone 32 comprises a camera that is attached to the housing 14 through supporting fixture 20 [Paragraph 7]);
an optical unit positioned in the body and comprising at least one lens (within instrument housing 14 there are comprised an optical system with lens [Paragraph 5]), wherein the optical unit is configured to focus measurement light reflected from a target on the image sensor of the electronic device (images, thus light from a user, are measured [Paragraph 7]); and
at least one light source unit positioned adjacent to the optical unit and configured to irradiate light toward the target (illumination system is comprised within the optical system to illuminate the user [Paragraph 5]).
wherein the coupling member comprises at least one magnetic body and an alignment member positioned adjacent to the magnetic body, for the embodiment in Fig. 4 is it shown and disclosed magnetic elements 204, 208 to attach the diagnostic device 200 to the smartphone 220; as well as that for embodiment of Fig. 2(a), alignments plates are implemented for attaching the device to the smartphone [Paragraph 83].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the embodiment in Fig. 1 would also comprise magnetic bodies and alignment member as in Fig. 4 and/or alignments as in Fig. 2(a) (as taught by Perkins) for the purpose of providing different ways of attachments.

Regarding claim 2, Perkins further teaches the skin diagnostic device of claim 1, wherein the magnetic body is positioned on the same line as the optical unit (as shown in Figs. 4, the magnetic is positioned in different locations without being a limiting of the implementation).

Regarding claim 3, Perkins further teaches the skin diagnostic device of claim 1, further comprising a sensor unit positioned on the other surface of the body, not on the one surface of the body, and comprising a moisture sensor configured to measure an amount of moisture in the target (since several sensors and systems are considered for the implementation of the system, including dermatoscopes, a person having ordinary skills in the art would recognize that moisture is being 

Regarding claim 4, Perkins further teaches the skin diagnostic device of claim 1, further comprising a sensor unit comprising a moisture sensor configured to measure an amount of moisture in the target (since several sensors and systems are considered for the implementation of the system, including dermatoscopes, a person having ordinary skills in the art would recognize that moisture is being considered for determining, for example, moisture in the skin of the user [Paragraph 78]), wherein a first imaginary line passing the image sensor and the optical unit crosses a second imaginary line passing a measurement surface of the sensor unit (as in Fig. 1, it is illustrated the distribution of each of the elements at a different location).

Regarding claim 5, Perkins further teaches the skin diagnostic device of claim 1, further comprising a supporter including one end positioned on the other surface of the body, the other surface being opposite to the one surface of the body, wherein an opening penetrating the one end and the other end being opposite to the one end is formed in the supporter (a supporter is being implemented for attachment to the smartphone such that an opening is formed [Paragraph 15]).

Regarding claim 6, Perkins further teaches the skin diagnostic device of claim 5, wherein the supporter further comprises a light guide member positioned on a path of light irradiated from the light source unit and configured to change a path of at least one part of the light irradiated from the light source unit to focus the light on the other end of the supporter (as in Fig. 16, in Fig. 5 light is guided to a path such that focusing knob 328 focuses the light [Paragraphs 100, 127, 131]).

Regarding claim 7, Perkins further teaches the skin diagnostic device of claim 1, wherein the light source unit comprises a plurality of light sources spaced at regular intervals while surrounding the optical unit (illumination system is implemented, thus comprising a plurality of light sources [Paragraph 5]).

Regarding claim 8, Perkins teaches a coupling system (Fig. 1) for a skin diagnostic device, comprising:
a first coupling member comprising a first surface and a second surface that is opposite to the first surface (supporting fixture 20  comprises two surfaces for attaching the instrument housing 14 to smartphone 32), 
Although it is not disclosed, for the embodiment of Fig. 1, about and comprising at least one magnetic body positioned on the first surface and a first alignment member positioned adjacent to the magnetic body, for the embodiment in Fig. 4 is it shown and disclosed magnetic elements 204, 208 to attach the diagnostic device 200 to the smartphone 220; as well as that for embodiment of Fig. 2(a), alignments plates are implemented for attaching the device to the smartphone [Paragraph 83].
a second coupling member comprising a third surface that is opposite to the first surface and a fourth surface that is opposite to the third surface (in the embodiment of Fig. 2(a), alignment fixture 100 comprises two surfaces for providing [Paragraph 83]) and comprising at least one magnetic body positioned on the third surface and a second alignment member positioned adjacent to the magnetic body and aligned with the first alignment member (as shown in Figs 4(b) and 4(d), both the smartphone and the device comprise magnets and alignments).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the embodiment in Fig. 1 would also comprise magnetic bodies and alignment member as in Fig. 4 and/or alignments as in Fig. 2(a) (as taught by Perkins) for the purpose of providing different ways of attachments.

Regarding claim 9, this claim is rejected as applied to claims 1-2.

Regarding claims 10-13, these claims are rejected as applied to claims 3-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 12, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633